RESOLUCIÓN
A la anterior petición de mandamus en la jurisdicción original, no ha lugar.
En este recurso los peticionarios, hermanos Vigoreaux Lorenzana, nos solicitan en jurisdicción original que orde-nemos, entre otros, a la Junta de Libertad Bajo Palabra (en adelante la Junta) a proveer un inventario de la docu-mentación que obra en el expediente y que autorice el ac-ceso a los documentos médicos, psiquiátricos, psicológicos y de rehabilitación de la Sra. Lydia Echevarría Rodríguez que forman parte del expediente, que es objeto de conside-ración ante la Junta.
Independientemente de si este recurso de mandamus cumple o no con los requisitos necesarios para discrecional-*196mente ejercitar nuestra jurisdicción, éste se ha tornado académico con la decisión de la Junta al concederle liber-tad a la señora Echevarría Rodríguez.
Este dictamen es sin menoscabo de que la decisión de la Junta, como agencia administrativa, pueda ser objeto de revisión ante el Tribunal de Circuito de Apelaciones.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió un voto disidente por separado. El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo